UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4381


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM DAVID POPE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:15-cr-00047-RLV-DCK-1)


Submitted:   December 22, 2016            Decided:   February 9, 2017


Before TRAXLER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.      Jill Westmoreland
Rose, United States Attorney, Elizabeth M. Greenough, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William        David        Pope       pled     guilty,      without        a    written

agreement,           to       possession          with        intent       to       distribute

methamphetamine,              in    violation          of   21     U.S.C.        § 841(a)(1),

(b)(1)(B) (2012).                 In calculating Pope’s Sentencing Guidelines

range,       the    presentence          report       included     as    relevant       conduct

methamphetamine and firearms seized from an incident for which

Pope       was    indicted        but   did    not    plead      guilty. *       Over      Pope’s

objections, the district court adopted the PSR and sentenced him

to 121 months in prison, a term at the low end of the Guidelines

range.           Pope now appeals, challenging the calculation of drug

quantity         under    U.S.      Sentencing        Guidelines        Manual     § 2D1.1(c),

Notes to Drug Quantity Table, (A) (2015), and the application of

an     enhancement         for     the    possession        of     firearms        under    USSG

§ 2D1.1(b)(1).            We affirm.

       We        review       a    district       court’s        legal     conclusions         at

sentencing de novo and its factual findings for clear error.

United      States       v.   Gomez-Jimenez,          750 F.3d 370,     380    (4th     Cir.

2014).       “Under this clear error standard, we will reverse the

district court’s finding only if we are left with the definite

and firm conviction that a mistake has been committed.”                                    United



       *
       The district court dismissed that charge and others on the
Government’s motion.



                                                  2
States v. Crawford, 734 F.3d 339, 342 (4th Cir. 2013) (internal

quotation     marks     omitted).        In       resolving    factual       disputes,    a

“sentencing court may give weight to any relevant information

before it, . . . provided that the information has sufficient

indicia of reliability to support its accuracy.”                        Gomez-Jimenez,
750 F.3d at 380; see United States v. McDowell, 745 F.3d 115,

120    (4th   Cir.    2014)   (affording          “considerable        deference    to    a

district      court’s     determinations          regarding     the    reliability       of

information in a PSR”).

       Upon our review of the record and the parties’ arguments,

we    conclude   that     Pope     has   not      made   a   sufficient       showing    to

demonstrate that the district court clearly erred in calculating

his Guidelines range.              See Crawford, 734 F.3d at 342; United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010).                                Drug

quantities may be determined based on relevant conduct.                              USSG

§ 2D1.1 cmt. n.5.          The evidence from the June 10 incident was

sufficiently connected to the offense to which Pope pled guilty.

See United States v. McVey, 752 F.3d 606, 610 (4th Cir. 2014)

(identifying       factors    to    consider        when     determining      sufficient

connection of offenses).             Pope further did not meet his burden

of establishing that it was clearly improbable that the firearms

seized on June 10 were not connected with the offense.                                  See

United    States     v.   Slade,     631 F.3d 185,    189     (4th   Cir.   2011)

(defendant has burden of establishing clear improbability).

                                              3
     Accordingly, we affirm the criminal judgment.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4